In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 13‐3193 
LABORERS LOCAL 236, AFL‐CIO, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

SCOTT WALKER, Governor of Wisconsin, et al., 
                                      Defendants‐Appellees. 
                                  ____________________ 

              Appeal from the United States District Court for the 
                         Western District of Wisconsin. 
             No. 11‐cv‐462‐wmc — William M. Conley, Chief Judge. 
                                  ____________________ 

       ARGUED FEBRUARY 24, 2014 — DECIDED APRIL 18, 2014 
                   ____________________ 

   Before FLAUM and ROVNER, Circuit Judges, and KENDALL, 
District Judge. 
    FLAUM, Circuit Judge. This case raises more challenges to 
the  constitutionality  of  Wisconsin’s  Act  10,  which  we  last 
addressed in Wisconsin Education Association Council v. Walk‐
er, 705  F.3d  640 (7th Cir.  2013) (“WEAC”). Act 10  made sig‐
                                                 
 Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 13‐3193 

nificant  changes  to  Wisconsin  public‐sector  labor  law:  it 
prohibited government employers from collectively bargain‐
ing with their general employees over anything except base 
wages,  made  it  more  challenging  for  general‐employee  un‐
ions  to  obtain  certification  as  exclusive  bargaining  agents, 
and  precluded  general‐employee  unions  from  using  auto‐
matic  payroll  deductions  and  fair‐share  agreements.  The 
plaintiffs,  two  public‐employee  unions  and  an  individual 
union member, argue that these changes infringe their First 
Amendment petition and association rights. They also argue 
that Act 10 denies union members the equal protection of the 
laws.  
    The  district  court  rejected  the  plaintiffs’  constitutional 
theories and granted judgment in Wisconsin’s favor. We af‐
firm. 
                          I. Background 
    Prior  to  2011,  Wisconsin  granted  broad  protections  and 
privileges  to  public‐sector  unions.  Under  the  State  Employ‐
ment  Labor  Relations  Act  and  the  Municipal  Employment 
Relations Act, state and municipal employers were obligated 
to bargain in good faith with employee representatives over 
a wide range of subjects, including wages and conditions of 
employment.  Unions  could  petition  the  Wisconsin  Employ‐
ment Relations Commission for an election to certify the un‐
ion  as  the  employees’  exclusive  bargaining  agent;  certifica‐
tion required only a simple majority of those voting, and the 
union remained certified until thirty percent of the employ‐
ees  in  the  bargaining  unit  petitioned  for  a  decertification 
election.  Unions  were  also  permitted  to  negotiate  “fair‐
share”  agreements  requiring  nonunion  employees  to  pay  a 
portion of the costs associated with the collective‐bargaining 
No. 13‐3193                                                                  3

process.  In  addition,  unions  could  utilize  the  state  and  mu‐
nicipal payroll systems to automatically collect membership 
dues.  
    Much  of  that  changed  when  the  Wisconsin  legislature 
passed  the  “budget  repair  bill”  known  as  Act  10.  See  Wis. 
Act  10,  2011–12  Leg.,  Jan.  2011  Spec.  Sess.  (Wis.  2011).  The 
Act  divided  Wisconsin  state  and  municipal  employees  into 
two  categories:  “public  safety  employees,”  which  includes 
police officers, firefighters, deputy sheriffs, county traffic po‐
lice  officers,  state  troopers,  and  state  motor  vehicle  inspec‐
tors; and “general employees,” i.e., everyone else. See Act 10 
§§ 214, 216, 268, 272.1 Public safety employees, and their un‐
ions, continue to enjoy the protections and privileges of Wis‐
consin’s preexisting scheme.  
     General employees, on the other hand, became subject to 
Act 10’s various restrictions. To begin with, the Act reduced 
state and municipal employers’ collective‐bargaining obliga‐
tions with respect to these employees. Public employers are 
still  required  to  collectively  bargain  with  their  general  em‐
ployees  over  base‐wage  increases  (though  such  increases 
cannot exceed a change in the Consumer Price Index). After 
Act 10, however, state and local employers are no longer re‐
quired to bargain over anything else. See Act 10 §§ 210, 245, 
262, 314. And in addition to limiting the scope of obligatory 
bargaining, Act 10 separately prohibited municipal employ‐

                                                 
1 Shortly after Act 10’s enactment, the Wisconsin legislature passed Act 

32, which reinstated the collective‐bargaining rights of certain municipal 
transit  employees.  See  Wis.  Act  32,  2011–12  Leg.,  2011–12  Sess.  (Wis. 
2011). However, this modification does not affect the analysis in the pre‐
sent case. 
4                                                      No. 13‐3193 

ers  from  collectively  bargaining  with  their  general  employ‐
ees about non‐wage issues. Act 10 § 169.  
     Further,  Act  10  mandated  that  general‐employee  unions 
submit to a recertification election every year (instead of al‐
lowing unions to remain certified indefinitely). Certification 
now requires affirmative votes from an absolute majority of 
all  employees  in  the  bargaining  unit,  not  just  those  voting. 
Act  10  §§ 242,  289.  Act  10  also  barred  state  and  municipal 
employers  from  deducting  union  dues  from  their  general 
employees’ earnings. Act 10 §§ 227, 298. Finally, the Act pre‐
vented unions from imposing fair‐share agreements on gen‐
eral employees. Act 10 §§ 213, 219, 267. 
    We  have  already  rejected  one  challenge  to  Act  10’s  con‐
stitutionality. In WEAC, we held that Act 10’s prohibition on 
payroll deductions did not violate the First Amendment. We 
found  that  the  unions’  previous  use  of  the  payroll  system 
was  the  equivalent  of  the  state  subsidizing  the  unions’ 
speech; accordingly, we reasoned that Wisconsin was free to 
withdraw this subsidy from certain groups so long as it did 
so on a viewpoint‐neutral basis. WEAC, 705 F.3d at 645. And 
we concluded that Act 10’s distinction between public safety 
and general employees was, in fact, viewpoint‐neutral. Id. at 
648. 
   The WEAC plaintiffs also raised an equal‐protection chal‐
lenge to Act 10’s limitations on  statutory collective bargain‐
ing, its stricter recertification requirements, and the payroll‐
deduction prohibition. They argued that Act 10’s distinction 
between  public  safety  and  general  employees—along  with 
how  the  law  classified  particular  employees—denied  the 
general employees equal protection. Id. at 653. However, be‐
cause Act 10 did not employ a suspect classification, and be‐
No. 13‐3193                                                          5

cause we found that none of the three challenged provisions 
implicated  a  fundamental  right,  we  applied  rational‐basis 
review.  Id.  The  law’s  distinction  between  public  safety  and 
general  employees  held  up  under  this  standard.  Id.  at  654–
57. 
    At  this  litigation’s  outset,  the  plaintiffs—two  general‐
employee  unions  that  represent  city  of  Madison  and  Dane 
County  employees,  and  an  individual  union  member—
raised  arguments  similar  to  those  asserted  in  WEAC.  (For 
ease of reference, we’ll call all three plaintiffs “the unions.”) 
But the unions also pled other  First Amendment and Equal 
Protection  Clause  theories  unique  to  this  case.  Finding  that 
these arguments failed to state a constitutional violation, the 
district court granted Wisconsin’s motion for a judgment on 
the pleadings. See Laborers Local 236 v. Walker, No. 11‐cv‐462‐
wmc,  2013  WL  4875995  (W.D.  Wis.  Sept.  11,  2013).  The  un‐
ions appeal.  
                          II. Discussion 
   In  evaluating  the  state’s  motion  for  judgment  on  the 
pleadings  under  Federal  Rule  of  Civil  Procedure  12(c),  a 
court must determine whether “the complaint sets forth facts 
sufficient  to  support  a  cognizable  legal  theory.”  Scherr  v. 
Marriott Int’l, Inc., 703 F.3d 1069, 1073 (7th Cir. 2013). On ap‐
peal, we answer this question de novo. Id.  
    We  begin,  however,  with  statutory  interpretation.  The 
two  sides  have  a  fundamental  disagreement  about  Act  10’s 
effect  upon  municipal  employees’  collective‐bargaining 
rights.  Because  our  Article  III  jurisdiction  over  most  of  the 
unions’  claims  depends  on  the  outcome  of  this  dispute,  we 
must settle it before proceeding to the merits. 
6                                                                   No. 13‐3193 

      A. The meaning of Wis. Stat. § 66.0508(1m) 
    As  discussed  above,  Act  10  altered  Wisconsin’s  public‐
sector collective‐bargaining law in more than one way. First, 
the Act amended the State Employment Labor Relations Act, 
Wis. Stat. § 111.81 et seq. (“SELRA”), and the Municipal Em‐
ployment Relations Act, Wis. Stat. § 111.70 et seq. (“MERA”), 
to only require state and municipal employers to collectively 
bargain  with  their  general  employees  over  base‐wage  in‐
creases. See Act 10 §§ 210, 262. In addition, however, § 169 of 
the Act created a new code section, Wis. Stat. § 66.0508, titled 
“Collective  bargaining.”  This  new  section  reads  in  relevant 
part: 
            (1)  In  this  section,  “local  governmental  unit” 
            has the meaning given in s. 66.0506(1).[2] 
            (1m) Except as provided under subch. IV of ch. 
            111  [the  amended,  post–Act  10  MERA],  no  lo‐
            cal governmental unit may collectively bargain 
            with its employees. 
           (2) If a local governmental unit has in effect on 
           June 29, 2011, an ordinance or resolution that is 
           inconsistent  with  sub.  (1m),  the  ordinance  or 
           resolution  does  not  apply  and  may  not  be  en‐
           forced. 

                                                 
2  Wis.  Stat.  § 66.0506(1)  defines  “local  governmental  unit”  as  “any  city, 

village, town, county, metropolitan sewerage district, long‐term care dis‐
trict, transit authority … local cultural arts district … or any other politi‐
cal  subdivision  of  the  state,  or  instrumentality  of  one  or  more  political 
subdivisions  of  the  state.”  This  definition  tracks  MERA’s  definition  of 
“municipal  employer,”  see  Wis.  Stat.  §  111.70(1)(j),  and  we  follow  the 
parties’ lead in using the terms interchangeably.  
No. 13‐3193                                                           7

       … 
Wis. Stat. § 66.0508.  
    The unions point  to (1m) as the source  of their  constitu‐
tional troubles. They argue that this language prohibits mu‐
nicipal  employers  from  collectively  bargaining  with  their 
general employees about anything other than base wages—
even  if  the  employers  want  to  bargain  outside  of  MERA’s 
statutory framework. For example, the city of Madison, act‐
ing  as  an  amicus  curiae,  tells  us  that  it  voluntarily  engaged 
in collective bargaining with its employees in the 1950s, be‐
fore Wisconsin established statutory collective bargaining in 
1959.  Amicus  Br.  1.  Madison  and  the  unions  read 
§ 66.0508(1m)  to  now  bar  the  city  from  negotiating  these 
kinds of agreements with its general employees. See id. (“Act 
10 actually strips municipalities of the primary tool used for 
decades  to  craft  tight  budgets  and  maintain  positive  rela‐
tions with their employees.”). 
    Wisconsin, to the contrary, urges us to read § 66.0508(1m) 
more narrowly. The state claims that the provision incorpo‐
rates  the  definition  of  “collective  bargaining”  set  forth  in 
MERA: “the performance of the mutual obligation of a mu‐
nicipal  employer  …  and  the  representative  of  its  municipal 
employees in a collective bargaining unit, to meet and confer 
at  reasonable  times,  in  good  faith,  with  the  intention  of 
reaching an agreement … with respect to wages for general 
employees.”  Wis.  Stat.  § 111.70(1)(a).  Thus,  Wisconsin  ar‐
gues: 
       in the context of Wis. Stat. § 66.0508(1m), “col‐
       lective  bargaining”  means  only  the  statutorily‐
       created “mutual obligation” of a municipal em‐
8                                                          No. 13‐3193 

        ployer  and  a  bargaining  unit  representative  to 
        negotiate a labor agreement. … In other words, 
        “collective  bargaining”  in  Wis.  Stat. 
        § 66.0508(1m)  is  an  act  of  legislative  grace  … . 
        As  a  result,  Wis.  Stat.  § 66.0508(1m)  merely 
        prohibits  statutory  collective  bargaining  for 
        general  municipal  employees  outside  of 
        MERA. 
Appellees’ Br. 14–15. 
    Wisconsin’s interpretation comes as a surprise to the un‐
ions—and to us—for it would mean that Madison and other 
local governments are still free to sit down at the table with 
their  general  employees  and  bargain  collectively  over  any‐
thing  they  like.  But  if  that  is  so,  then  the  constitutional 
“right”  the  unions  think  Act  10  infringes  is  actually  un‐
touched by the Act. Most of the unions’ constitutional claims 
derive  from  the  fact  that,  in  their  view,  Act  10  precludes 
their  employers  from  even  voluntarily  bargaining  with 
them. So if Wisconsin’s interpretation is correct, then the un‐
ions  have  nothing  to  complain  about—and  there  would  be 
no  “case  or  controversy”  for  us  to  resolve.  See  Wis.  Envtl. 
Decade,  Inc.  v.  State  Bar  of  Wis.,  747  F.2d  407,  410  (7th  Cir. 
1984)  (“Federal  courts  established  pursuant  to  Article  III  of 
the Constitution do not render advisory opinions.”). 
    However,  we  find  the  unions’  interpretation  of 
§ 66.0508(1m)  more  plausible.  Wisconsin  contends  that  the 
provision  “merely  prohibits  statutory  collective  bargaining 
for  general  municipal  employees  outside  of  MERA.”  Yet 
Wisconsin uses the term “statutory collective bargaining” to 
refer  to  the  collective‐bargaining  obligations  imposed  on 
municipal  employers  under  MERA.  Taken  literally,  Wiscon‐
No. 13‐3193                                                                    9

sin is saying that Act 10 prohibits municipal employers from 
collectively  bargaining  under  MERA  outside  of  MERA.  We 
cannot figure out what this command would mean. 
    Perhaps  what  Wisconsin  means  to  say  is  that 
§ 66.0508(1m)’s  only  effect  is  to  obligate  municipalities  to 
collectively  bargain  with  their  general  employees  to  the  ex‐
tent  set  forth  in  MERA.  If  that  is  the  case,  though,  then 
§ 66.0508(1m)  is  entirely  redundant.  Other  provisions  of 
MERA—as amended—already make explicit the newly lim‐
ited  scope  of  the  municipalities’  statutory  obligation.  See 
Wis.  Stat.  § 111.70(1)(a)  (giving  the  definition  of  “collective 
bargaining” quoted above); id. § 111.70(4)(mb) (listing “[a]ny 
factor or condition of employment except wages” as a “pro‐
hibited subject[] of bargaining” under MERA with respect to 
general employees). And Wisconsin law follows the general 
rule  of  statutory  interpretation  that  “[s]tatutory  language  is 
read where possible to give reasonable effect to every word, 
in  order  to  avoid  surplusage.”  State  ex  rel.  Kalal  v.  Circuit 
Court for Dane Cnty., 681 N.W.2d 110, 124 (Wis. 2004). 
    In the absence of an authoritative interpretation from the 
Wisconsin Supreme Court,3 we must interpret § 66.0508(1m) 
as  we  think  the  state’s  highest  court  would  construe  it. 
Brownsburg Area Patrons Affecting Change v. Baldwin, 137 F.3d 

                                                 
3  Act  10’s  collective‐bargaining  limitations  have  been  challenged  in  the 

Wisconsin  state  courts.  So  far,  none  of  the  decisions  have  addressed 
§ 66.0508(1m)  specifically.  See  Madison  Teachers,  Inc.  v.  Walker,  No. 
11CV3774, 2012 WL 4041495 (Wis. Cir. Ct. Sept. 14, 2012), certified to the 
Wis.  Sup.  Ct. by  No. 2012AP2067, 2013 WL  1760805 (Wis.  Ct.  App.  Apr. 
25, 2013), petition to certify granted by 839 N.W.2d 619 (Table) (Wis. 2013); 
Wis. Law Enforcement Ass’n v. Walker, No. 12CV4474 (Wis. Cir. Ct. Oct. 23, 
2013). 
10                                                     No. 13‐3193 

503, 507 (7th Cir. 1998). Wisconsin law requires courts to “fo‐
cus  primarily  on  the  language  of  the  statute,”  as  Wisconsin 
courts  “assume  that  the  legislature’s  intent  is  expressed  in 
the statutory language.” State ex rel. Kalal, 681 N.W.2d at 124. 
Therefore,  giving  effect  to  § 66.0508(1m)’s  plain  language, 
we  interpret  the  provision  to  prohibit  municipal  employers 
from  reaching  binding  agreements  with  their  general  em‐
ployees on a collective basis, if the agreement concerns any‐
thing other than the employees’ base wages. 
      B. The First Amendment 
    Having  concluded  that  Act  10  is  as  sweeping  as  the 
unions  believe,  we  can  now  address  the  merits  of  their 
constitutional  claims.  The  unions  articulate  several  theories 
attacking Act 10 under the First Amendment. However, they 
are imprecise  in their framing. As  best we  can tell, they are 
making  two  distinct  claims:  first,  that  the  collective‐
bargaining  prohibition  just  discussed—§ 68.0508(1m)—
violates their members’ rights to petition the government for 
redress  of  grievances,  and  second,  that  Act  10’s  various 
restrictions,  in  their  cumulative  effect,  violate  their 
associational rights. Although the district court analyzed the 
theories together as a single claim of a violation of the right 
“to  associate,  assemble  and  express  their  views  in  concert,” 
Laborers Local 236, 2013 WL 4875995, at *2, we find it helpful 
to  address  the  petition  and  association  arguments 
separately. 
      1. The Petition Clause 
   We begin our First Amendment analysis by emphasizing 
that § 66.0508(1m) does not proscribe any conduct by the un‐
ions themselves. It does  not  prohibit the unions  from  form‐
No. 13‐3193                                                        11

ing.  It  does  not  forbid  them  from  meeting.  Nor  does  it  pre‐
vent the unions from advocating on behalf of their members 
in any way they see fit. 
    Instead,  the  collective‐bargaining  restriction  acts  upon 
government  employers.  The  statute  tells  these  employers  that 
they  may  not  enter  into  binding  agreements  with  their  em‐
ployees on a collective basis about anything other than base 
wages.  Thus,  as  the  district  court  recognized,  “[u]nder  Act 
10,  general  employees  remain  free  to  associate  and  repre‐
sented  employees  and  their  unions  remain  free  to  speak; 
municipal  employers  are  simply  not  allowed  to  listen.”  La‐
borers  Local  236,  2013  WL  4875995,  at  *5.  We  agree  with  the 
district  court  that  under  Supreme  Court  precedent,  such  a 
law is constitutional. 
    There are two cases on point. The first is Smith v. Arkan‐
sas  State  Highway  Employees,  Local  1315,  441  U.S.  463  (1979) 
(per  curiam).  In  Smith,  the  Arkansas  State  Highway  Com‐
mission refused to recognize employee grievances filed by a 
union on behalf of its members. Instead, the Commission on‐
ly considered grievances filed by the employees themselves. 
Id. at 463. The union argued that the Commission’s practice 
of “bypassing the union” violated the First Amendment be‐
cause it denied the unions the ability to effectively represent 
their members. Id. at 463–64. 
    The Supreme Court disagreed. It reasoned that the Con‐
stitution’s  protection  of  speech  and  petition  “provides  no 
guarantee that a speech will persuade or that advocacy will 
be effective.” Id. at 464–65. Accordingly, the Court held, “the 
First  Amendment  does  not  impose  any  affirmative  obliga‐
tion on the government to listen, to respond or, in this con‐
text, to recognize the association and bargain with it.” Id. at 
12                                                        No. 13‐3193 

465.  Smith’s  analysis  accorded  with  precedent  from  our  cir‐
cuit holding that state entities have no constitutional duty to 
engage  in  collective  bargaining.  See  Hanover  Twp.  Fed’n  of 
Teachers Local 1954 v. Hanover Cmty. Sch. Corp., 457 F.2d 456, 
461  (7th  Cir.  1972);  Indianapolis  Educ.  Ass’n  v.  Lewallen,  1969 
WL 11147, at *2 (7th Cir. 1969). 
    The  unions acknowledge that  Smith prevents  them from 
claiming an entitlement to a mandated collective‐bargaining 
procedure—or to any response from the state at all. But the 
unions  argue  that  Act  10  goes  one  step  further  than  the 
withdrawal  of  previously  existing  labor  protections:  as  dis‐
cussed  above,  § 66.0508(1m)  precludes  state  employers  from 
engaging  in  collective  binding  negotiations  over  anything 
but wages. The unions maintain that Wisconsin cannot con‐
stitutionally  deny  municipal  employers  their  ability  “to 
choose  whether  to  listen.”  In  short,  the  unions  claim  a  First 
Amendment  right  to  ask  their  public  employers  to  bargain, 
knowing  that  the  employers  could  (but  need  not)  accept 
their invitation. 
    This  argument  is  foreclosed  by  the  second  Supreme 
Court case on point, Minnesota State Board for Community Col‐
leges v. Knight, 465 U.S. 271 (1984). Knight concerned a Min‐
nesota statutory scheme that divided public employees into 
bargaining  units  and  allowed  each  unit  to  designate  an  ex‐
clusive representative. Id. at 273–74. The state employer was 
required to “meet and negotiate” with that representative on 
a host of specific matters that the law considered terms and 
conditions of employment (a process the Court described as 
“mandatory  bargaining”).  Id.  at  274.  But  the  Minnesota  law 
also  granted  professional  employees  the  right  to  “meet  and 
confer”  with  their  employers  about  other  employment‐
No. 13‐3193                                                         13

related  matters  (called  “nonmandatory  subjects”).  Id.  The 
meet‐and‐confer process, unlike the meet‐and‐negotiate pro‐
cess, did not require the employer to negotiate in good faith 
to reach an agreement. Id. However, if a particular bargain‐
ing  unit  had  designated  an  exclusive  representative  for  the 
meet‐and‐negotiate  process,  the  law,  in  turn,  prohibited  the 
employer  from  participating  in  either  process  with  anyone 
other than that representative. Id. at 274–75. This meant that 
“[i]f  professional  employees  forming  an  appropriate  bar‐
gaining  unit  [had]  selected  an  exclusive  representative  for 
mandatory  bargaining,  their  employer  [could]  exchange 
views  on  nonmandatory  subjects  only  with  the  exclusive 
representative.” Id. at 273.
    In Knight, faculty instructors who did not wish to join the 
union serving as their bargaining representative argued that 
Minnesota’s  “restriction  on  participation  in  the  nonmanda‐
tory‐subject  exchange  process”  violated  their  First  Amend‐
ment rights. Id. The Supreme Court rejected the instructors’ 
claim.  The  Court  explained,  as  it  had  in  Smith,  that 
“[n]othing  in  the  First  Amendment  or  in  this  Court’s  case 
law  interpreting  it  suggests  that  the  rights  to  speak,  associ‐
ate,  and  petition  require  government  policymakers  to  listen 
or  respond  to  individuals’  communications  on  public  is‐
sues.”  Id.  at  285.  And nothing  about  the  plaintiffs’  status  as 
public employees, the Court continued, gave them a greater 
entitlement to a receptive audience—or any audience at all—
with  the  state.  Id.  at  286–87.  Accordingly,  the  Court  reaf‐
firmed the principle from Smith, and held that the instructors 
“have no constitutional right to force the government to lis‐
ten to their views.” Id. at 283, 286–87.
14                                                      No. 13‐3193 

     The fact that the Supreme Court applied Smith’s holding 
to  the  distinct facts in Knight  directs  our outcome here.  The 
unions’  complaint  is  that  Act  10  bars  Wisconsin  public  em‐
ployers  from  voluntarily  entering  into  binding  negotiations 
with a group of employees. But that was the case in Knight as 
well.  Under  the  Minnesota  statutory  scheme,  when  it  came 
to  the  formal  meet‐and‐negotiate  and  meet‐and‐confer  pro‐
cesses,  state  community  colleges  were  prohibited  from  lis‐
tening  to  the  faculty  instructors  individually.  Id.  at  274–75. 
Yet  the  Court  was  untroubled,  reasoning  that  “Minnesota 
has simply restricted the class of persons to whom it will lis‐
ten in its making of policy.” Id. at 282.
    True, the Knight opinion emphasized that while individ‐
ual instructors could  not utilize the meet‐and‐negotiate and 
meet‐and‐confer processes, nothing prevented the employer 
from  listening  to  the  excluded  instructors  in  a  less  formal 
setting. See id. at 276–77 & n.4 (“[T]he prohibition on the em‐
ployer’s holding ‘meet and confer’ sessions with anyone but 
the exclusive representative has been understood to bar only 
a  certain  type  of  formal  exchange,  not  other  exchanges  of 
views.”). The present situation is no different in this regard. 
Nothing in Wis. Stat. § 66.0508(1m), or Act 10 generally, pre‐
cludes  the  unions  or  their  members  from  expressing  their 
views  to  their  municipal  employer  or  from  trying  to  per‐
suade  the  employer  to  adopt  a  particular  policy.  In  fact, 
since  Act  10’s  enactment,  some  local  employers  and  unions 
have collaborated informally in order to make changes in the 
workplace. See Milwaukee, Wis., Code of Ordinances § 340‐
3(2)(a) (requiring Milwaukee’s department of employee rela‐
tions  to  “[m]eet  and  confer  with  employees  and  employee 
groups,  including  currently  and  previously‐certified  em‐
ployee groups, for the purpose of communicating, soliciting 
No. 13‐3193                                                          15

and exchanging information, views, ideas and interests con‐
cerning  wages,  hours,  and  other  conditions  of  employ‐
ment”);  Steven  Greenhouse,  Wisconsin’s  Legacy  for  Unions, 
N.Y. Times, Feb. 22, 2014, at BU1 (describing how a teachers’ 
union  in  Racine  held  “nearly  30  meetings—technically  not 
bargaining  sessions—with district officials,”  who ultimately 
agreed to incorporate terms that had previously been in the 
teachers’  contracts  into  a  district  handbook  on  school  poli‐
cies). 
     The  unions,  ignoring  Knight,  assert  that  “[t]he  ability  of 
municipal employees to engage in the activity of bargaining 
collectively  with  their  employers,  in  the  hope  of  reaching  a 
voluntary agreement regarding their wages and other condi‐
tions  of  employment,  is  a  fundamental  right.”  Reply  Br.  2. 
The  unions  further  aver  that  both  the  Supreme  Court  and 
our  court  have  long  recognized  that  the  Constitution  pro‐
tects this right, citing language from NLRB v. Jones & Laugh‐
lin  Steel  Corp.,  301  U.S.  1,  33–34  (1937),  Amalgamated  Utility 
Workers  v.  Consolidated  Edison  Co.  of  New  York,  309  U.S.  261, 
263–64 (1940), Thomas v. Collins, 323 U.S. 516, 534 (1945), and 
McLaughlin  v.  Tilendis,  398  F.2d  288,  288–89  (7th  Cir.  1968). 
There are three problems with this assertion. First, two of the 
cases  the  unions  cite—Jones  &  Laughlin  and  Amalgamated 
Utility  Workers—involved  private  employers.  So  the  “right” 
the Court was referring to in those cases could not have been 
constitutional.  E.g.,  The  Civil  Rights  Cases,  109  U.S.  3,  17–18 
(1883). Second,  the  relevant  discussion  in  each  case  stands 
only  for  the  proposition—unquestioned  by  Wisconsin  and 
the  district  court—that  individuals  have  a  right  (constitu‐
tional  or  otherwise)  to  associate  together  in  a  union,  to  dis‐
cuss matters pertaining to union membership, to select their 
own  representatives,  and  to  attempt  to  use  their  collective 
16                                                                  No. 13‐3193 

weight to advocate for change. None of those cases establish 
what  the  unions  assert  here:  that  they  have  a  constitutional 
entitlement  to  an  opportunity  to  collectively  bargain  with 
the  state.  And  we  find  the  unions’  contention  that  this  is  a 
long‐standing fundamental right difficult to square with the 
fact  that  several  states  have  prohibited  public‐sector  collec‐
tive bargaining over at least some topics.4 
    We are also skeptical that this right could be recognized 
going  forward.  Again,  the  unions  say  that  they  are  entitled 
to an opportunity to engage in voluntary collective bargain‐
ing  with  their  state  employers  in  the  hope  of  reaching  an 
agreement.  How  would  that  right  operate  in  practice?  The 
unions  contend  that  a  state  may  not  statutorily  bar  local 
government  employers  from  collectively  negotiating  with 
their  employees.  But  what  if  the  employer  itself—say,  a 
school  district—adopted  a  written  policy  that  it  would  no 
longer collectively bargain?5 What if the district administra‐
                                                 
4  See,  e.g.,  N.C.  Gen.  Stat.  § 95‐98  (declaring  any  agreement  or  contract 

between  a  state  or  local  government  unit  and  an  employee  bargaining 
agent to be illegal) (enacted 1959); Va. Code § 40.1‐57.2 (prohibiting any 
state  or  local  government  unit  from  collective  bargaining  with  its  em‐
ployees on any subject) (enacted 1993); Ind. Code 20‐29‐6‐4.5 (prohibiting 
school employers from collectively bargaining over anything other than 
salary,  wages,  and  salary‐  and  wage‐related  fringe  benefits)  (enacted 
2011).  See  generally  Martin H.  Malin,  Does  Public  Employee  Collective  Bar‐
gaining Distort Democracy? A Perspective from the United States, 34 Comp. 
Lab.  L.  &  Pol’y  J.  277  (2013)  (describing  these  and  other  state  laws  and 
court  decisions  prohibiting  or  limiting  public‐sector  collective  bargain‐
ing). 
5  We  note  that  this  was  the  case  (analogously)  in  Smith:  the  Arkansas 

State Highway Commission “adopted” the grievance procedure at issue, 
under  which  “the  Highway  Commission  [would]  not  consider  an  em‐
ployee’s grievance” unless the employee submitted it directly to the Ar‐
No. 13‐3193                                                               17

tor consistently declined to sit down at the negotiating table? 
Or  simply  refused  to  take  the  union’s  calls?  Surely  the  line 
between  constitutionality  and  unconstitutionality  is  not 
drawn  according  to  how  open  a  state  decisionmaker  is  to 
what  you  have  to  say.  Without  a  principle  to  delineate  the 
amount  of  solicitude  the  Constitution  requires  of  state  offi‐
cials, the federal courts should steer clear. “Public officials at 
all  levels  of  government  daily  make  policy  decisions  based 
only on the advice they decide they need and choose to hear. 
To  recognize  a  constitutional  right  to  participate  directly  in 
government policymaking would work a revolution in exist‐
ing governmental practices.” Knight, 465 U.S. at 284.  
    We therefore conclude that Act 10’s prohibition on collec‐
tive bargaining does not run afoul of the Petition Clause.  
      2. Right of association 
    We  next  address  whether  Act  10’s  provisions,  in  their 
cumulative  effect,  violate  the  unions’  associational  rights. 
The  freedom  of  association  is  implicit  in  the  First  Amend‐
ment’s protections. E.g., NAACP v. Button, 371 U.S. 415, 430 
(1963);  Rumsfeld  v.  Forum  for  Academic  &  Institutional  Rights, 
Inc.,  547  U.S.  47,  68  (2006)  (“FAIR”)  (“The  reason  we  have 
extended  First  Amendment  protection  in  this  way  is  clear: 
The  right  to  speak  is  often  exercised  most  effectively  by 
combining one’s voice with the voices of others.”). The gov‐
ernment  might  burden  this  right  in  a  number  of  ways:  for 
instance,  by  punishing  group  membership,  see  Elfbrandt  v. 
Russell,  384  U.S.  11,  16–18  (1966),  interfering  in  the  group’s 
internal  affairs,  see  Roberts  v.  United  States  Jaycees,  468  U.S. 
                                                 
kansas State Highway Department. Ark. State Highway Emps. Local 1315 v. 
Smith, 459 F. Supp. 452, 453–55 (E.D. Ark. 1978), rev’d, 441 U.S. 463 (1979). 
18                                                       No. 13‐3193 

609, 622–23 (1984), or distorting the group’s message, see Boy 
Scouts of America v. Dale, 530 U.S. 640, 648 (2000). 
     The  unions  cannot  claim  that  Act  10  does  any  of  those 
things. As we said before, nothing in Act 10 prohibits unions 
from forming, meeting, or organizing. To the contrary, Wis‐
consin  affirmatively  protects  these  activities.  See  Wis.  Stat. 
§ 111.70(2)  (“Municipal  employees  have  the  right  of  self‐
organization,  and  the  right  to  form,  join,  or  assist  labor  or‐
ganizations,  to  bargain  collectively  through  representatives 
of  their  own  choosing,  and  to  engage  in  lawful,  concerted 
activities  for  the  purpose  of  collective  bargaining  or  other 
mutual aid or protection.”). None of Act 10’s provisions dis‐
advantage  employees  who  choose  to  join  a  union.  Act  10 
does  not  tell  unions  how  to  conduct  their  internal  affairs. 
And  as  we  emphasized  in  WEAC,  “Act  10  places  no  limita‐
tions on the speech of general employee unions, which may 
continue speaking on any topic or subject.” 705 F.3d at 646.  
     Instead,  the  unions  complain  that  Act  10’s  various  re‐
strictions  and  obstacles  make  it  more  difficult  for  them  to 
accomplish  what  they  were  formed  to  do:  represent  their 
members’  interests  through  the  collective‐bargaining  pro‐
cess.  The  unions  argue  that  public  employees  will  find  the 
prospect  of  joining  far  less  appealing  now  that  general‐
employee unions can only negotiate agreements about their 
base  wages  (and  even  then,  only  to  the  extent  of  a  cost‐of‐
living  increase).  In  the  unions’  view,  this  diminished  sup‐
port—exacerbated  by  Act  10’s  stringent  recertification  re‐
quirements, its prohibition on automatic payroll deductions, 
and its prohibition on fair‐share agreements—will necessari‐
ly  “undermine  the  ability  of  the  labor  organization  to  con‐
tinue to function.” Appellants’ Br. 21. 
No. 13‐3193                                                                19

    But  the  First  Amendment  does  not  require  the  state  to 
maintain  policies  that  allow  certain  associations  to  thrive. 
For  the  most  part,  “[t]he  Bill  of  Rights  enshrines  negative 
liberties.  It  directs  what  government  may  not  do  to  its  citi‐
zens, rather than what it must do for them.” WEAC, 705 F.3d 
at  645.  Again,  Act  10  only  acts  upon  the  state.  The  law’s 
changes  prevent  public  employers  from  acting  in  certain 
ways, or adopting certain procedures, that were once benefi‐
cial  to  Wisconsin  public‐sector  unions  and  their  members. 
We take the plaintiffs’ point that Act 10 will likely have the 
effect  of  making  things  more  challenging  for  general‐
employee  unions.  Cf.  Smith,  441  U.S.  at  465–66  (assuming 
that the Highway Commission’s policy of refusing to recog‐
nize union‐submitted grievances “tends to impair or under‐
mine—if only slightly—the effectiveness of the union in rep‐
resenting  the  economic  interests  of  its  members”  (footnote 
omitted)). “But this type of ‘impairment’ is not one that the 
Constitution prohibits.” Id. at 466.6 
   The unions protest that they are an expressive association 
whose  core  purpose  is  to  bargain  with  state  employers  on 
their  employees’  behalf.  By  enacting  laws  that  prevent  the 
unions  from  accomplishing  this  purpose,  the  unions  argue, 
                                                 
6 The Supreme Court has “held laws unconstitutional that require disclo‐

sure of membership lists for groups seeking anonymity” on the grounds 
that  these  laws  “made  group  membership  less  attractive,  raising  the 
same  First  Amendment  concerns  about  affecting  the  group’s  ability  to 
express its message.” FAIR, 547 U.S. at 69 (citing Brown v. Socialist Work‐
ers ‘74 Campaign Comm. (Ohio), 459 U.S. 87, 101–02 (1982)). But there is a 
significant difference between a law that “makes group membership less 
attractive” because it opens the group’s members up to harassment and 
retaliation  and  a  law  that  makes  membership  less  appealing  solely  by 
decreasing its utility. 
20                                                              No. 13‐3193 

Wisconsin  has  weakened  their  association  to  a  devastating 
extent.  But  that  simply  is  not  how  the  First  Amendment 
works.  An  organization  cannot  come  up  with  an  associa‐
tional  purpose—even  a  purpose  that  involves  speech—and 
then  require  support  from  the  state  in  order  to  realize  its 
goal. 
   In  Smith,  the  Supreme  Court  observed  that  “[f]ar  from 
taking steps to prohibit or discourage union membership or 
association,  all  that  [the  state]  has  done  in  its  challenged 
conduct is simply to ignore the union. That it is free to do.” 
441 U.S. at 466. The same holds true here. The unions cannot 
wield the First Amendment to force Wisconsin to engage in 
a dialogue or continue the state’s previous policies. For this 
reason,  none  of  Act  10’s  proscriptions—individually  or  cu‐
mulatively—infringe the unions’ associational rights. 
      C. The Equal Protection Clause 
   Finally,  the  unions  invoke  the  Equal  Protection  Clause. 
Their claim tries a different angle from the one we rejected in 
WEAC.  There,  the  issue  was  Act  10’s  distinction  between 
public safety and general employees. Here, the unions argue 
that  Act  10’s  collective‐bargaining  rules  impermissibly  dis‐
advantage  “represented  employees,”  i.e.,  employees  who 
choose to express their grievances by joining a union, as op‐
posed  to  “individual  employees,”  those  who  prefer  to  go  it 
alone.7 

                                                 
7 On appeal, the unions also argue that Act 10 treats labor organizations 

differently than other organizations. Specifically, they point out that the 
Act’s  prohibition  on  collective  bargaining  applies  only  to  organizations 
made up of employees. See Wis. Stat. § 66.0508(1m). They suggest that, in 
theory, municipal employers are still free to bargain with other kinds of 
No. 13‐3193                                                                            21

    Government  line‐drawing  that  does  not  infringe  a  fun‐
damental right and is not based on a suspect classification is 
subject only to rational‐basis review. FCC v. Beach Commcʹns, 
Inc.,  508  U.S.  307,  313  (1993).  However,  the  unions  contend 
that  Act  10’s  line‐drawing  infringes  fundamental  First 
Amendment rights. They argue that under Act 10, local gov‐
ernments  cannot  make  binding  agreements  with  a  general 
employee’s  bargaining  representative  regarding  most  em‐
ployment terms and conditions—but that local governments 
are not similarly limited when it comes to their making such 
agreements  with  individual  employees.  This  differential 
treatment of represented employees and individual employ‐
ees,  they  argue,  amounts  to  the  state  punishing  the  former 
for  exercising  their  petition  and  association  rights.  Accord‐
ingly,  the  unions  maintain,  strict  scrutiny  applies,  and  Wis‐
consin  must  put  forth  a  compelling  interest  for  its  law  and 
show that it is narrowly tailored to that interest. 
    We  must  again  reject  the  union’s  characterization  of  the 
law.  Wisconsin  is  not  treating  employees  differently  based 
on  the  employees’  exercise  of  their  associational  rights.  At 
the risk of repeating ourselves, we stress that Act 10 does not 
mandate any form of unfavorable treatment for union mem‐
bers. These employees still possess every right, and are giv‐
en every opportunity, that the state grants to their colleagues 
who elect not to join a union. It’s just that Wisconsin has re‐

                                                 
groups. We have difficulty coming up with another type of organization 
that would wish to make a binding agreement with a municipal employ‐
er about its employees’ terms and conditions. But in any event, the un‐
ions did  not raise  this  particular equal‐protection  theory  before  the  dis‐
trict  court.  It  is  therefore  waived.  Fednav  Int’l  Ltd.  v.  Cont’l  Ins.  Co.,  624 
F.3d 834, 841 (7th Cir. 2010). 
22                                                        No. 13‐3193 

fused  to  participate  in  an  activity  that  the  represented  em‐
ployees want the state to engage in. Wisconsin has chosen to 
recognize  individual  employees  as  appropriate  bargaining 
partners for municipal employers, but not union representa‐
tives.  That  is  Wisconsin’s  choice  to  make.  The  association 
right  does  not  compel  public  employers  to  sit  down  at  the 
table  with  whomever  an  employee  may  wish  to  represent 
them. 
    Having concluded that none of Act 10’s provisions impli‐
cate  the  First  Amendment,  we  need  only  examine  Wiscon‐
sin’s  distinction  between  represented  and  nonrepresented 
employees  for  a  rational  basis.  See  WEAC,  705  F.3d  at  653. 
The  district  court  upheld  the  distinction  under  this  highly 
deferential standard. Laborers Local 236, 2013 WL 4875995, at 
*5–6;  see  also  WEAC,  705  F.3d  at  653  (“[Act  10]  is  presumed 
constitutional, and we impose a weighty burden on the Un‐
ions—they  must  ‘negative  every  …  basis  which  might  sup‐
port’  the  law  because  we  will  uphold  it  ‘if  there  is  any  rea‐
sonably  conceivable  state  of  facts’  supporting  the  classifica‐
tion.”  (quoting  Heller  v.  Doe,  509  U.S.  312,  320  (1993))).  The 
unions have conceded that Act 10’s collective‐bargaining re‐
striction  passes  muster  if  we  apply  rational‐basis  review. 
Reply Br. 11–12. This was a prudent concession, as we have 
previously  found  Wisconsin’s  limitations  on  the  scope  of 
statutory  collective  bargaining  rationally  related  to  a  legiti‐
mate  government  interest:  “promot[ing]  flexibility  in  state 
and local government budgets by providing public employ‐
ers  more  leverage  in  negotiations.”  WEAC,  705  F.3d  at  654. 
So our equal‐protection analysis can end here.  
No. 13‐3193                                                   23

                       III. Conclusion 
   Act  10  does  not  violate  the  First  or  Fourteenth  Amend‐
ments  to  the  United  States  Constitution.  We  therefore 
AFFIRM the district court’s judgment in favor of the state.